Case 19-13278-KHK    Doc 12    Filed 10/16/19 Entered 10/16/19 14:23:43   Desc Main
                              Document      Page 1 of 14



                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                           (ALEXANDRIA DIVISION)


 MICHAEL N. HANDBERG,

            Plaintiff/Creditor,
                                                       Chapter 7
       v.                                              Case No. 1:19-bk-13278
                                                       Hon. Brian F. Kenney
 THE MORGAN CENTER, INC,

            Defendant/Debtor.



                        MOTION FOR RELIEF FROM STAY


                                             J. Chapman Petersen, Esq., VSB #37225
                                             David L. Amos, Esq., VSB #87271
                                             Ibnul A. Khan, Esq., NY #5637178*
                                             CHAP PETERSEN & ASSOCIATES, PLC
                                             3970 Chain Bridge Road
                                             Fairfax, Virginia 22030
                                             (571) 459-2510 – Direct Dial
                                             (571) 459-2307 – Facsimile
                                             jcp@petersenfirm.com
                                             dla@petersenfirm.com
                                             ik@petersenfirm.com
                                             Counsel for Plaintiff
Case 19-13278-KHK        Doc 12    Filed 10/16/19 Entered 10/16/19 14:23:43            Desc Main
                                  Document      Page 2 of 14



       COMES NOW Michael N. Handberg, the Plaintiff and Judgment Creditor (“Handberg”),

by counsel, who states the following in support of his Motion for Relief From Stay against the

Defendant/Debtor The Morgan Center, Inc. (“TMC”):

                                        BACKGROUND

       The bankruptcy petition filed by TMC was for no bona fide purpose other than to thwart

an additional judgment that was to be entered against it—including its successor in interest,

Northern Virginia Advocacy & Counseling Services, Inc. (“NVACS”)—in favor of Handberg by

Fairfax Circuit Court on or before October 11, 2019, after a two (2) day trial was held on

September 23–24, 2019, for fraudulent conveyance, voluntary conveyance, and successor

liability against TMC and NVACS.

                                  STATEMENT OF FACTS

       1. The Prior Litigation

       This matter arises from an earlier case initiated by Felicia Goldberg (“Ms. Goldberg”),

the principal of TMC, in Fairfax Circuit Court in 2016 (Case No. CL-2016-4613) (the “Prior

Litigation”). TMC, headed by Ms. Goldberg, was a company providing advocacy and therapy

services to minors—including Handberg’s child. Following unauthorized charges and

overbilling, Handberg sent a letter to two Loudoun County school officials informing them he

was no longer employing TMC and the underlying reasons. Subsequentially, the parties engaged

in litigation: TMC alleged defamation 1 and Handberg alleged inter alia conversion.




1     A judgment regarding the defamation action was recently overturned. Handberg v.
Goldberg, Record No. 170964, 2019 Va. LEXIS 95 (Aug. 22, 2019).


                                                1
Case 19-13278-KHK         Doc 12    Filed 10/16/19 Entered 10/16/19 14:23:43              Desc Main
                                   Document      Page 3 of 14



       On or about March 3, 2017, Fairfax County Circuit Court entered a final order granting

judgment in favor of Handerg against TMC in the amount of $45,035.00 (the “Judgment”). The

Judgement is attached as Exhibit 1. It is the only judgment in the Prior Litigation.

       2. The underlying judgment and cessation of TMC as a business thereafter

       Thereafter, TMC “closed” its existing business and subsequently re-opened–in the same

place with the same contractors–as NVACS, which provides the exact same consulting services to

the exact same clients. In short, the “closing” and “re-opening” was orchestrated with the sole

purpose of avoiding the Judgment. Accordingly, Handberg filed suit in Fairfax Circuit Court

alleging fraudulent conveyance, voluntary conveyance, and successor liability against TMC and

NVACS (the “Subsequent Litigation”).

       3. The Bill of Sale between TMC and NVACS for TMC’s tangible property

       On or about April 26, 2017–the same day NVACS was formed2–TMC sold all of its

tangible business property to NVACS through a Bill of Sale, purportedly for $100.00 in cash. The

signatories to this transaction on behalf of TMC and NVACS were Mr. and Mrs. Goldberg,

respectively. The Bill of Sale is attached hereto as Exhibit 2. There is no record of the payment,

as it was for “cash.” Exh. 2. This transfer included the following items: reception area chairs, two

(2) file cabinets, a canon printer, two (2) offices desks and chair, two (2) phones, an additional ten

(10) chairs, two (2) sofas, “artprints” (sic), a Keurig Coffee machine, ten (10) lamps, and three (3)

shelf units. Id. See also Deposition of Ms. Goldberg, attached hereto as Exhibit 3, at 30:5-31:12.




2      See https://sccefile.scc.virginia.gov/Business/0817743; Exh. 3 at 45:4-6. Indeed,
TMC/Ms. Goldberg paid $600.00 in legal fee to incorporate NVACS using an “American
Express Blue Cash Business Credit Card in the name of ‘MORGAN CENTER INC FELICIA M
GOLDBERG’…” See attached hereto as Exhibit 10 at 2. The Court can take judicial notice of
the Order (Exh. 10).


                                                  2
Case 19-13278-KHK        Doc 12     Filed 10/16/19 Entered 10/16/19 14:23:43             Desc Main
                                   Document      Page 4 of 14



       Notably, these conveyances were orchestrated within days of the judgment in the Prior

Litigation becoming final. Cf. Exh. 1 at 2 with Exh. 2. When Plaintiff initiated garnishment

proceedings in Fairfax Circuit Court on the Judgment (Case Number CL-2017-8892), Ms.

Goldberg had already liquidated TMC’s bank account with United Bank. Exh. 3 at 86:13-87:18.

To avoid the judgment and continue paying TMC’s/NVACS’ payroll, Ms. Goldberg opened a

separate bank account with Middleburg Bank. Id. at 88:15-17. Ms. Goldberg then transferred cash

from TMC’s account to that of NVACS in order to cover payroll. Id. at 88:19-90:10. Indeed, TMC

had already closed its bank account post-judgment. See Answer dated July 7, 2017 by United Bank

in CL-2017-8892, which is attached hereto as Exhibit 4.

       4. The letter sent by NVACS’ to TMC’s clients regarding “new company”

       Sometime after April 26, 2017, and within the first two weeks of May 2017, the joint

principal of (the still existing) TMC and (new) NVACS —i.e., Ms. Goldberg—sent a letter, on

NVACS’ letterhead, to all of TMC’s clients (and pediatricians and clinicians) (the “Letter”). See

Exh. 3 at 59:5-60:1; see also the Letter, which is attached hereto as Exhibit 5. The Letter stated

that a new company was formed “with a name that more accurately reflects the services we provide

and to help potential clients more readily identify us for their family’s needs.” Exh. 5. Indeed, on

or about September 12, 2018, Mr. Goldberg stated (via e-mail to his CPA) that he received legal

advice to keep TMC in good standing for a few years to avoid liability although it ceased doing

business. See Exh. 3 at 24:7-25:21; see also the e-mail, which is attached hereto as Exhibit 6, at 1.

       5. NVACS was a mere continuation of TMC

       NVACS was a mere continuation TMC in the following ways:




                                                 3
Case 19-13278-KHK       Doc 12    Filed 10/16/19 Entered 10/16/19 14:23:43              Desc Main
                                 Document      Page 5 of 14



          ▪   The same services: TMC provided two (2) services prior to closing, i.e., therapy

              and advocacy for school-age clients. Exh. 3 at 18:12-19:2.3 NVACS also provided

              the same. Id. at 63:12-64:4;

          ▪   The same location and landlord: NVACS also took over TMC’s lease, through a

              sublease, for a six (6) month period through to November 2017–i.e., NVACS

              operated at the same exact location as TMC and paid the exact same lease amount.

              Exh. 3 at 12:5-7; 36:5-21; 45:11-46:2;4

          ▪   The same clients: Prior to NVACS beginning operations in May 2017, TMC was

              still providing services to its existing clients. Id. at 47:3-6; 48:7-9. After NVACS

              began its operations, it continued to serve the same clients. Id. at 46:8-11; Exh. 5;

          ▪   The same e-mail: NVACS continued to use TMC’s email to contact and correspond

              with their clients, which e-mail is sent through a link on TMC’s still existing

              website. Exh. 3 at 29:4-14.

          ▪   The same independent operators: NVACS also continued the relationship with

              TMC’s independent operators, who are licensed therapists that received referrals

              through TMC (then NVACS). Id. at 11:7-13; 49:21-50:4;

          ▪   The same shareholders: NVACS and TMC both had one (1) shareholder–Ms.

              Goldberg. Id. at 11:9-10; 50:22-51:1; and




3       See https://www.morgancenterinc.com/ServicesProvided.en.html (services provided by
TMC are: Therapy & Counseling; Advocacy; Autism Program; and Educational Consulting).
However, this is later contradicted by Ms. Goldberg. See Exh. 3 at 64:13.
4       After NVACS would deposit the rent money to TMC, TMC would thereafter send a
cashier’s check to the landlord. Exh. 3 at 37:2-11.


                                                4
Case 19-13278-KHK        Doc 12    Filed 10/16/19 Entered 10/16/19 14:23:43                Desc Main
                                  Document      Page 6 of 14



           ▪   The same officer(s): Although the Goldbergs were both officers in TMC, Ms.

               Goldberg remained an officer in NVACS–the key principal for the Goldberg

               Defendants. Id. at 11:7-8; 50:20-21.

       Handberg in the subsequent litigation asserted a count for both fraudulent conveyance and

successor liability against NVACS as being a “mere continuation of TMC.” See the Amended

Complaint filed in the Subsequent Litigation, which is attached hereto as Exhibit 7, at ¶¶ 39-42.

       6. The admissions by TMC during Debtor’s Interrogatories

       In the Prior Litigation, after the judgment became final, Handberg, through counsel,

conducted Debtor’s Interrogatories against TMC on September 22, 2017 (Exh. 8) and October 18,

2017 (Exh. 9) respectively. The transcripts for the Debtor’s Interrogatories are attached hereto

respectively as Exhibits 8 and 9. TMC was represented by Mrs. and Mr. Goldberg. During the

Debtor’s Interrogatories, the following admissions were made by TMC:

           ▪   TMC ceased doing business as a result of Handberg’s judgment: TMC stopped

               conducting business at the end of May 2017. Exh. 8 at 19:7-9. Mr. Goldberg

               testified that TMC decided to go out of business “[b]ecause of” Mr. Handberg and

               the “degradation of the business because of the lawsuit.” Id. at 55:6-22;

           ▪   NVACS a tenant of TMC: NVACS became a tenant of TMC on May 1, 2017, which

               lasted until November 2017. Id. at 19:13-22:6; 25:6-17;

           ▪   NVACS paid for TMC’s lease as subtenant: NVACS paid TMC for the lease

               payments and TMC paid the landlord through a check for $1788. Id. at 34:7-36:4;

           ▪   Same location and employees: the three people who were employed by TMC all

               transferred to NVACS at that location. Id. at 26:15-21;




                                                5
Case 19-13278-KHK     Doc 12    Filed 10/16/19 Entered 10/16/19 14:23:43            Desc Main
                               Document      Page 7 of 14



        ▪   Sale of TMC’s tangible assets: TMC’s furniture were sold to NVACS through a

            bill of sale for $100, which amount was paid for in cash. Id. 27:10-29:13;

        ▪   TMC commingled its funds with the Goldbergs’ personal funds: Mr. and Ms.

            Goldberg testified to commingling their personal funds with TMC’s funds and used

            personal funds to pay TMC’s debts. Id. at 60:9-13; 62:22-63:8. This was

            purportedly because NVACS did not have a credit card. Id. at 74:17-19; 74:20-

            75:4; 74:20-75:13; 77:3-13; 83:7-16; 96:12-97:12; 98:3-7; 110:1-10; Exh. 9 at

            43:16-21; Id. at 46:19-47:3; 49:15-17.

        ▪   NVACS continued to provide services to all of TMC’s clients: Mrs. Goldberg

            testified TMC had 10 clients active in May of 2017 who then began receiving

            services the same services from NVACS thereafter. Id. at 67:17-68:15;

        ▪   NVACS used TMC’s Amex card to incorporate itself: Mrs. Goldberg testified that

            Defendant RMZ was paid with one of TMC’s Amex credit cards for an amount

            totaling $600.00 (see Exh. 10 at 2) for the legal services to incorporate NVACS. Id.

            at 73:11-21;

        ▪   TMC’s incurrence of debt for NVACS by using TMC’s credit cards: Mrs. Goldberg

            testified that TMC incurred debt for NVACS by using TMC’s credit card(s). Id. at

            74:12-17. Indeed, TMC’s credit card was used to purchase a printer from Office

            Depot on 6/9/17 for $104.92, which printer was purchased for NVACS. Id. at

            75:20-76:5; and

        ▪   TMC’s failure to record/retain documents of corporate transactions: Mr. Goldberg

            testified that Ms. Goldberg received a loan from TMC, as a shareholder, which loan

            was repaid by a “offset” through “legal fees paid” by the Goldbergs personally on




                                             6
Case 19-13278-KHK         Doc 12     Filed 10/16/19 Entered 10/16/19 14:23:43               Desc Main
                                    Document      Page 8 of 14



                TMC’s behalf. Exh. 9 at 16:17-21:10; Mr. Goldberg testified that TMC had no

                documents reflecting corporate resolutions or declarations with respect to loans

                made to TMC’s shareholders. Id. at 23:1-23.

         In essence, the principals of TMC have admitted that TMC ceased doing business as a

result of Handberg’s judgment.5 Thereafter, it sold TMC’s tangible assets and transferred its entire

business (without a record) to NVACS, which included its clients, employees, location, and lease.

During that time, the Goldbergs continued to commingle their personal funds with that of TMC

and incur debt through TMC for NVACS, including to incorporate NVACS.

         Indeed, it is undisputed that TMC has ceased doing business since May 2017, by

incorporating and rebranding itself as NVACS, and was “kept in good standing” to avoid further

liability by Handberg against the Goldbergs and/or NVACS. Exh. 6. As shown on the Petition,

only asset belonging to TMC is $1800 ($1500 representing a rental security deposit and $300

representing office fixtures), whereas TMC is indebted for an amount of $140,878.61. TMC’s

Petition at 6–8. A majority of its liabilities are for legal fees in defending the Subsequent Litigation

(Campbell Flannery for $80,755.61) and the Judgment (representing $45,030.00). TMC’s Petition

at 13.

         7. Lawsuit Filed for Fraudulent Conveyance against TMC and NVACS

         On October 3, 2018, Handberg filed an action in Fairfax County Circuit Court against TMC

and NVACS for fraudulent conveyance, seeking to void the “transfer” and enter judgment for

damages, including attorney fees, for the debtor’s fraudulent actions pursuant to Virginia Code §

55-80 et seq. The matter was tried on September 23–24 in Fairfax County Circuit Court. After




5       While TMC has not formally dissolved, it has filed no tax return since 2017 and has
indicated to its CPA that it will not resume business.


                                                   7
Case 19-13278-KHK         Doc 12     Filed 10/16/19 Entered 10/16/19 14:23:43             Desc Main
                                    Document      Page 9 of 14



closing arguments (and denying several unsuccessful attempts by the defendants to dismiss/strike

the case), the Court announced it would issue a ruling on or before Friday, October 11, 2019.

         On the eve of the Court’s ruling, TMC filed its Chapter 7 Petition for no bona fide purpose

other than to thwart the Court’s ruling and prevent another judgment against it. A few days later,

TMC’s successor-in-interest–NVACS–followed suit.

         Sufficient “cause” exists for this Court to grant Handberg relief from the automatic stay

pursuant to 11 U.S.C. § 362(d)(1).

                                                LAW

         1. Relief from Stay within the discretion of the Bankruptcy Judge

         A decision to lift the automatic stay under § 362 of the Code is within the discretion of

the bankruptcy judge and this decision may be overturned on appeal only for abuse of

discretion. See In re Boomgarden, 780 F.2d 657, 660 (7th Cir. 1985). When a bankruptcy

petition is filed, most judicial actions against the debtor commenced before the filing of the

petition are automatically stayed. See 11 U.S.C. § 362(a)(1). According to § 362(d), the

bankruptcy court may lift the stay “for cause.” Because the Code provides no definition of what

constitutes "cause," courts must determine when discretionary relief is appropriate on a case-by-

case basis. See In re Mac Donald, 755 F.2d 715, 717 (9th Cir. 1985); 2 Collier on Bankruptcy §

362.07[1], at 362-68 to 69. (15th ed. 1992); see also In re Robbins, 964 F.2d 342, 345 (4th Cir.

1992).

         2. Balancing test factors

         The court must balance potential prejudice to the bankruptcy debtor's estate against the

hardships that will be incurred by the person seeking relief from the automatic stay if relief is




                                                  8
Case 19-13278-KHK         Doc 12    Filed 10/16/19 Entered 10/16/19 14:23:43               Desc Main
                                   Document     Page 10 of 14



denied. See In re Peterson, 116 Bankr. 247, 249 (D. Colo. 1990) (discussing balancing test). The

factors that courts consider in deciding whether to lift the automatic stay include:

               1. whether the issues in the pending litigation involve only state
                  law, so the expertise of the bankruptcy court is unnecessary;
               2. whether modifying the stay will promote judicial economy and
                  whether there would be greater interference with the
                  bankruptcy case if the stay were not lifted because matters
                  would have to be litigated in bankruptcy court; and
               3. whether the estate can be protected properly by a requirement
                  that creditors seek enforcement of any judgment through the
                  bankruptcy court.

In re Robbins, 964 F.2d at 345.

       3. Burden of Proof

       The burden of proof on a motion to modify the automatic stay is a shifting one. Sonnax

Indus., Inc. v. Tri Component Prods. Corp. (In re Sonnax Indus., Inc.), 907 F.2d 1280, 1285 (2d

Cir. 1990). To obtain relief from the automatic stay, the party seeking relief must first establish a

prima facie case that “cause” exists for relief under § 362(d)(1). Mazzeo v. Lenhart (In

re Mazzeo), 167 F.3d 139, 142 (2d Cir. 1999); Duvar Apt., Inc. v. Fed. Deposit Ins. Corp. (In

re Duvar Apt., Inc.), 205 B.R. 196, 200 (9th Cir. BAP 1996). Once a prima facie case has been

established, the burden shifts to the debtor to show that relief from the stay is unwarranted. 11

U.S.C. § 362(g)(2); Sonnax, 907 F.2d at 1285; Duvar Apt., 205 B.R. at 200. If the movant fails to

meet its initial burden to demonstrate cause, relief from the automatic stay should be

denied. Spencer v. Bogdanovich (In re Bogdanovich), 292 F.3d 104, 110 (2d Cir. 2002); Mazzeo,

167 F.3d at 142; Kim, 71 B.R. at 1015.

                                           ARGUMENT

       1. Sufficient “cause” exists




                                                  9
Case 19-13278-KHK         Doc 12    Filed 10/16/19 Entered 10/16/19 14:23:43              Desc Main
                                   Document     Page 11 of 14



       The automatic stay imposed by 11 U.S.C. § 362(a) applies to the Subsequent Litigation

pending a ruling in Fairfax Circuit Court as it was an action commenced against the Debtor TMC

prior to the filing of the Petition. 11 U.S.C. § 362(a)(1). However, relief from the automatic stay

may be granted “for cause.” 11 U.S.C. § 362(d)(1).

       Although the term “cause” is not defined in the Code, Courts have granted relief from stay

under § 362(d)(1) when necessary to permit pending litigation to be concluded in another forum if

the nonbankruptcy suit involves multiple parties or is ready for trial. See, e.g., Christensen v.

Tucson Estates, Inc. (In re Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990) (stating that

“[w]here    a   bankruptcy court may     abstain    from    deciding    issues   in   favor   of   an

imminent state court trial involving the same issues, cause may exist for lifting the stay as to

the state court trial”); Packerland Packing Co. v. Griffith Brokerage Co. (In re Kemble), 776 F.2d

802, 807 (9th Cir. 1985) (affirming an order lifting the stay to permit a creditor to pursue a

conversion and fraudulent conveyance action pending in the federal district court following a

remand of the case by the appellate court for a retrial on the damages issue); Stout v. Fields (In re

Fields), 2010 Bankr. LEXIS 4425, *19 (Bankr. M.D.N.C. June 24, 2008) (granting relief from

automatic stay to proceed to litigate a fraudulent conveyance already commenced in state court, as

it was a state law claim under North Carolina’s statute).

       “Cause” exists here. After a trial on the merits in Fairfax Circuit Court in the Subsequent

Litigation against TMC and its successor-in-interest, NVACS, which was held on September 23–

24, 2019, the Court (J. Bernhard presiding) stated that it would issue its ruling on or before October

11, 2019. TMC filed its Petition on October 3, 2019–on the eve of the Court’s ruling. As indicated

on its filings with this Court, TMC’s business has been non-existent since May 2017–when

NVACS was incorporated and began operating. TMC’s purpose was not for a bona fide reason but




                                                   10
Case 19-13278-KHK         Doc 12    Filed 10/16/19 Entered 10/16/19 14:23:43               Desc Main
                                   Document     Page 12 of 14



only to avoid the ruling in the subsequent litigation. Like the three (3) cases cited supra, this Court

should grant relief from the automatic stay for cause and allow Fairfax Circuit Court to issue its

ruling against TMC.

       2. Balancing test favors Handberg and Relief from Stay

       Here, the pending litigation involves state law claims pursuant to Virginia Code § 55-80 et

seq. Although fraudulent conveyance is also a core proceeding under the Code, the expertise of

the Bankruptcy Court is unnecessary as the matter has already been tried on the merits and is

pending a ruling. Further, it involves a count for successor liability pursuant to Virginia’s common

law doctrine of successor liability. See La Bella Dona Skin Care, Inc. v. Belle Femme Enters.,

LLC, 294 Va. 243, 258-59 (2016); see also La Bella Dona Skin Care, Inc. v. Belle Femme Enters.,

LLC, 2019 Va. Unpub. LEXIS 20, *2-*4 (2019). Plaintiff’s successor liability also factually relates

to its count for fraudulent conveyance pursuant to Virginia Code § 55-80. See Exh. 7 at 5-7.

       Further, modifying the stay and permitting Handberg relief will promote judicial economy

as the matter has been tried on the merits on September 23–24, 2019 before Fairfax Circuit Court.

It is only pending a ruling. There would be greater interference with the bankruptcy case if the stay

were not lifted because matters would have to be litigated in this Bankruptcy Court. This would

further cause the parties to expend attorneys’ fees for the same exact litigation it just finished.

       Lastly, notwithstanding the lack of assets to execute upon, the estate can be protected

properly by a requirement that Handberg enforce any such judgment against TMC only through

the Bankruptcy Court while TMC’s bankruptcy is pending.

       WHEREFORE Plaintiff respectfully requests that this Court grant Plaintiff Michael N.

Handberg relief from the automatic stay so that Fairfax Circuit Court can issue its ruling in the




                                                  11
Case 19-13278-KHK         Doc 12    Filed 10/16/19 Entered 10/16/19 14:23:43           Desc Main
                                   Document     Page 13 of 14



Subsequent Litigation as it pertains to the Debtor The Morgan Center, Inc., and for such other and

further relief as this Court deems necessary and just.


Dated: October 16, 2019                                     Respectfully submitted,
                                                            Michael N. Handberg
                                                            By Counsel


/s/ J. Chapman Petersen               |
J. Chapman Petersen, Esq., VSB #37225
David L. Amos, Esq., VSB #87271
Ibnul A. Khan, Esq., NY #5637178*
CHAP PETERSEN & ASSOCIATES, PLC
3970 Chain Bridge Road
Fairfax, Virginia 22030
(571) 459-2510 – Direct Dial
(571) 459-2307 – Facsimile
jcp@petersenfirm.com
dla@petersenfirm.com
ik@petersenfirm.com
Counsel for Plaintiff




                                                 12
Case 19-13278-KHK        Doc 12    Filed 10/16/19 Entered 10/16/19 14:23:43               Desc Main
                                  Document     Page 14 of 14



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 16th day of October 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will automatically send e-mail
notification to the following:

                                      Ann E. Schmitt, Esq.
                                   Culbert & Schmitt, PLLC
                                  40834 Graydon Manor Lane
                                     Leesburg, VA 20175
                                         (703) 737-6377
                                      703-439-2859 (fax)
                                 aschmitt@culbert-schmitt.com
                               Counsel for The Morgan Center, Inc.

                                       John P. Fitzgerald, III
                               Office of the U.S. Trustee - Region 4
                                         1725 Duke Street
                                             Suite 650
                                      Alexandria, VA 22314
                                           703-557-7176
                                 ustpregion04.ax.ecf@usdoj.gov
                                            U.S. Trustee

                                      Janet M. Meiburger
                                 The Meiburger Law Firm, P.C.
                               1493 Chain Bridge Road, Suite 201
                                   McLean, VA 22101-5726
                                         703-556-9404
                                  trustee@meiburgerlaw.com
                                            Trustee

                                        Felicia Goldberg
                                         100 W. Main St.
                                       Berryville, VA 22611


                                     /s/ J. Chapman Petersen                 |
                                        J. Chapman Petersen




                                                 13
